Citation Nr: 0510162	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  02-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date, prior to May 22, 2001 
for assignment of an increased evaluation of 70 percent 
evaluation for post-traumatic stress disorder (PTSD) based on 
clear and unmistakable error (CUE) in prior rating decisions. 

2.  Entitlement to an effective date, prior to May 22, 2001 
for assignment of a total compensation rating based on 
individual unemployability (TDIU) based on CUE in prior 
rating decisions.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION

The veteran had active military service from May 1968 to 
October 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.
The RO in October 2001 granted a 70 percent schedular 
evaluation for PTSD and a TDIU effective from May 22, 2001.

The record shows that the veteran's representative appeared 
to argue in March 2005 that the veteran should be entitled to 
a 100 percent schedular evaluation for PTSD based on CUE from 
the date of his last rating decision.  The record shows that 
the most recent rating decision evaluating PTSD was issued in 
January 2004, and that the veteran was issued notice in 
February 2004.  This matter is not intertwined with the issue 
on appeal and it is being referred to the RO for initial 
consideration.

FINDINGS OF FACT

1.  The veteran did not appeal the rating decision in 
December 1997 wherein the RO granted a 50 percent evaluation 
for PTSD from September 1997, or the January 1998 and 
December 1999 rating decisions wherein the RO denied a 
disability rating in excess of 50 percent for PTSD.

2.  The veteran's formal application for an increased rating 
for PTSD and a TDIU received on May 22, 2001 was supported 
with VA outpatient records showing an ascertainable increase 
in PTSD symptoms rendering the veteran unable to engage in 
substantially gainful employment from March 12, 2001.

3.  The September 1997, January 1998 and December 1999 rating 
determinations wherein the RO did not grant entitlement to a 
disability rating in excess of 50 percent for PTSD or a TDIU 
did not contain any kind of error of fact or law that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision, wherein the RO granted 
a 50 percent evaluation for PTSD, and the January 1998 and 
December 1999 rating decisions wherein the RO continued the 
50 percent evaluation for PTSD did not constitute CUE.  
38 U.S.C.A. §§ 1155, 7005 (West 2002); 38 C.F.R. §§ 3.1(q), 
3.103, 3.104, 3.105 (2004).

2.  The criteria for an effective date for assignment of an 
increased evaluation of 70 percent for PTSD and a TDIU, 
retroactive to March 12, 2001, have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.159, 3.160, 3.400(o) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that in April 1992 the RO granted service 
connection for PTSD and assigned an initial 10 percent 
evaluation.  The rating decision shows that alcohol and 
substance abuse disability was rated as the result of willful 
misconduct.  The RO in March 1995 continued a 10 percent 
evaluation for PTSD and provided the veteran notice of the 
determination.  

On September 5, 1997 the RO received the veteran's claim for 
increase wherein he reported VA Vet Center and VA medical 
center treatment.  The Vet Center responded initially that it 
did not have any treatment record for the veteran.  

A VA examination in November 1997 showed Axis I diagnoses 
were PTSD and history of alcohol dependence currently in 
remission under treatment and history of marijuana dependence 
in remission.  The Axis V GAF score was estimated at 50.  

According to the report, the veteran recently relocated and 
stated his most recent work was in maintenance for a 
municipal housing authority in another city.  He appeared 
reasonably neat, oriented, alert and cooperative.  His affect 
was somewhat subdued but appropriate.  He reported sleep 
difficulty.  His speech was relevant, coherent and normal and 
his intellectual functioning was grossly intact.  There was 
no history or current evidence of psychosis.  He had been 
depressed but took a more hopeful view as the result of 
treatment.  

The RO issued a rating decision in December 1997 wherein it 
increased the disability evaluation for PTSD to 50 percent 
from September 5, 1997.  The RO issued notice in December 
1997.  

The RO received VA clinical records in January 1998 that 
consisted of a report of the veteran's hospitalization from 
July 11, 1997 to August 14, 1997.  The report showed that he 
presented for a chemical dependency treatment program.  The 
final Axis I diagnoses were continuous heroin, alcohol and 
nicotine dependence, episodic marijuana abuse, and PTSD.  The 
final GAF score on Axis V was 65/40.  The aftercare treatment 
reports show he was seen regularly through January 1998.

The rating decision in January 1998 wherein the RO continued 
the 50 percent evaluation for PTSD considered the VA hospital 
summary and aftercare reports.  The RO issued notice in 
January 1998.  Thereafter in 1998 the record shows the 
veteran corresponded with VA regarding a dependent status 
issue. 

In July 1999 the RO received the veteran's request for an 
increase in the evaluation for his PTSD.  He did not refer to 
current treatment in seeking an increased rating.  

VA examined the veteran in November 1999 and the report shows 
he reported mental hygiene clinic treatment, that he remained 
on prescribed medications and attempted to work temporary 
jobs up to 20 hours a week.  He reported difficulty getting 
along with people and stress of following orders.  He 
reported attending meetings for alcoholism and that he was 
abstaining from heroin and marijuana.  


The examiner reported the mental status as being essentially 
consistent with the previous examination in late 1997.  The 
examiner reported the Axis I diagnoses of PTSD and history of 
alcohol, marijuana and heroin dependence all said to be in 
remission currently, and that the GAF was once again 
estimated at 50.

The RO relied on this examination report in the December 1999 
rating decision that continued the 50 percent evaluation for 
PTSD.  The RO issued notice in December 1999.  

On May 22, 2001 the RO received the veteran's claim for 
increase in the rating for his PTSD and entitlement to a 
TDIU.  He stated that he was unable to hold a job and that he 
was being treated for PTSD at a VA medical center.  He 
submitted lay statements in support of his claim and he 
reported several decades of VA treatment for PTSD.  

In the application for a TDIU the veteran reported his last 
full-time work was in May 2001, and that he became too 
disabled to work in March 2001.  He reported having been 
employed 40 hours a week from March 1994 through August 1997 
as a college maintenance worker, 16 hours a week from 
December 1997 to May 1998 as a VA employee, 35 hours a week 
from July to August 1999 as a carpenter assistant, 40 hours a 
week from August 1999 to April 2001 as a warehouse worker and 
40 hours a week from April 2001 to May 2001 as a casting 
company molder.  The veteran also submitted employment 
performance counseling records from March 2000 and March 
2001, and Vet Center records dated in June 1991 and May 1993. 

The RO received VA outpatient clinical records from January 
2000 through October 2001.  It was reported in a July 2000 
medication management note that the veteran stated he 
intended to continue his current employment as he liked the 
work and needed the money.  Medication was increased due to a 
continuing mood disturbance.  On March 12, 2001 the veteran 
requested an inpatient PTSD program stating he was doing 
poorly and having frequent mood swings, but that the problem 
was not urgent.  

On April 2, he was seen and reported a recent altercation at 
work that he felt was the result of increased irritability, 
and he reported occasional panic attacks.  On May 15, he 
reported he had lost his job after an altercation with a 
fellow employee.  

The VA examiner in August 2001 was the same examiner from the 
two prior formal evaluations, and this examination reflected 
essentially the same mental status and multiaxial diagnostic 
assessment as reported in November 1999.  The general medical 
examiner noted the veteran's last job was May 10, 2001, and 
before that he worked for one employer for about two years.

The RO relied on this examination report and the 
abovementioned collateral information in issuing the October 
2001 rating decision wherein it increased the schedular 
evaluation for PTSD to 70 percent effective from May 22, 
2001, and granted entitlement to a TDIU effective from May 
22, 2001.  The RO issued notice in November 2001.  The 
veteran's correspondence reflecting disagreement with the 
effective date of the increase referred to VA treatment since 
February 1999.  

The report of the March 2003 Decision Review Officer 
conference indicated the veteran based his claim on the 
argument that the December 1997 and January 1998 RO rating 
decisions contained CUE.  

The RO received VA clinical records beginning with a report 
of hospitalization in September 1994 showing the primary 
diagnosis of alcoholism and noting that PTSD was also 
treated.  There was a reference to PTSD in a problem list 
note entered on August 22, 1996.  

In a psychology note dated October 3, 1996, it was reported 
the veteran was currently employed for the previous three 
years as a maintenance worker at a college.  The diagnostic 
impression was personality disorder not otherwise specified 
with borderline, antisocial and narcissistic features.  

VA aftercare treatment program notes from August 1997 to 
December 1998 were received.  In September 1997 it was 
reported he desired to participate in group therapy as he 
found it helpful.  

An August 1998 entry indicated the veteran had looked into a 
PTSD research program but opted not to participate at the 
time due to his pending school schedule and not wanting to 
commit to an intensive therapy program.  Meetings that 
discussed PTSD and substance abuse issues were held with the 
veteran and other family members later in 1998.  

The records received also included a municipal treatment 
agency chemical health assessment dated in August 1998 that 
noted his progress since July 1997.  According to the report 
he was working part-time at a Vet Center and attending school 
full-time.  An earlier report dated in September 1997 noted 
he had worked in maintenance for the previous five years but 
left to get help for drug abuse.  

The RO relied on the additional records in issuing the 
September 2003 rating decision wherein it increased the 
schedular evaluation for PTSD to 50 percent from October 4, 
1996, based on CUE.  The RO continued the May 22, 2001 
effective date for an increase to 70 percent for PTSD and 
entitlement to a TDIU.  

The RO received additional VA treatment records beginning in 
November 1998 showing the veteran's participation in a PTSD 
group treatment program that was completed in May 2000.  A 
December 1999 clinical record entry noted he was working 20 
to 30 hours a week, and that he felt things were easier 
working rather than going to school.  In February 2000 it was 
noted his mood had been stable and that he had not reported 
recent suicidal thinking.

The RO issued a rating decision in January 2004 that added 
alcohol abuse to his service-connected diagnosis of PTSD 
based upon a December 2003 VA examination report.  The record 
showed that the veteran filed a claim for service connection 
for alcohol abuse on a secondary basis in March 2003.

The representative argued in March 2005 that the RO committed 
CUE in not granting a 70 percent evaluation for PTSD and a 
TDIU from October 1996.  


General Criteria: Effective Dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110;  38 C.F.R. § 3.400(b)(2)(i).

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982). 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  


A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  

(b) Claim. Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits or an informal claim to reopen. 

In addition, receipt of one of the following will be accepted 
as an informal claim in 
the case of a retired member of a uniformed service whose 
formal claim for pension or compensation has been disallowed 
because of receipt of retirement pay. The evidence listed 
will also be accepted as an informal claim for pension 
previously denied for the reason the disability was not 
permanently and totally disabling. (1) Report of examination 
or hospitalization by Department of Veterans Affairs or 
uniformed services. The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim. The date of a uniformed service examination which is 
the basis for granting severance pay to a former member of 
the Armed Forces on the temporary disability retired list 
will be accepted as the date of receipt of claim. 

The date of admission to a non-VA hospital where a veteran 
was maintained at VA expense will be accepted as the date of 
receipt of a claim, if VA maintenance was previously 
authorized; but if VA maintenance was authorized subsequent 
to admission, the date VA received notice of admission will 
be accepted. 

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157.
TDIU

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  

The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. 
§ 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination. 38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue. 38 C.F.R. 
§ 4.16(b).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 
5101(a)). A claim by a veteran for compensation may be 
considered to be a claim for pension; and a claim by a 
veteran for pension may be considered to be a claim for 
compensation. The greater benefit will be awarded, unless the 
claimant specifically elects the lesser benefit.   38 C.F.R. 
§  3.151. 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. 
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.

(c) When a claim has been filed which meets the requirements 
of Sec. 3.151 or Sec. 3.152, an informal request for increase 
or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. §  3.160.

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government. The provisions of this section apply to 
all claims for benefits and relief, and decisions thereon, 
within the purview of this part 3.  38 C.F.R. § 3.103(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement. While special wording is 
not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review. 

If the agency of original jurisdiction gave notice that 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified. For example, if 
service connection was denied for two disabilities and the 
claimant wishes to appeal the denial of service connection 
with respect to only one of the disabilities, the Notice of 
Disagreement must make that clear.  38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her. Otherwise, 
that determination will become final. The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004). 


Increased Ratings

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 

A claim for increased disability compensation is generally 
well grounded when an appellant indicates an increase in 
disability since the last rating.  Johnston v. Brown, 10 Vet. 
App. 80, 84 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

The rating schedule provisions for psychiatric disorders were 
changed effective November 7, 1996.  

A 10 percent evaluation under the old criteria was assigned 
where there was mild impairment of social and industrial 
adaptability.  

A 30 percent evaluation under the old criteria was assigned 
where there was definite impairment of social and industrial 
adaptability.  

A 50 percent evaluation was assigned upon a showing of 
considerable impairment of social and industrial 
adaptability.  

A 70 percent evaluation was warranted for severe impairment 
of social and industrial adaptability.  

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  

Note (1). Social impairment per se will not be used as the 
sole basis for any specific percentage evaluation, but is of 
value only in substantiating the degree of disability based 
on all of the findings.  38 C.F.R. § 4.132, Code 9411 (1996) 
(General Rating Formula for Psychoneurotic Disorders); 
effective prior to November 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (CAVC) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons for bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1).  

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  The Board is bound by such interpretations.  
38 U.S.C.A. § 7104(c).  

The revised criteria provide a 10 percent evaluation in the 
presence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent evaluation is provided in the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships).  

A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130 (2004).  

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not underevaluate the emotionally 
sick veteran with a good work record, nor 
must it overevaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  

It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  

Ratings are to be assigned which represent the impairment of 
social and industrial adaptability based on all the evidence 
of record.  38 C.F.R. § 4.130, in effect prior to November 7, 
1996. 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).


CUE

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2004), taken together, a rating action is final and binding 
in the absence of CUE. A decision, which constitutes a 
reversal of a prior decision on the grounds of CUE, has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2004).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error." 38 C.F.R. § 
3.105(a) (2004). Where evidence establishes such error, the 
prior decision will be reversed or amended. Id.




In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
CAVC propounded a three-pronged test to determine whether CUE 
was present in a prior determination:

(1)	either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied;

(2)	 the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error. Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different. Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  Where a claimant 
fails to reasonably raise a CUE claim as set forth above, 
there is no requirement to address the merits of the issue. 
Fugo, 6 Vet. App. at 44-45.


In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law. See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made. Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 
3 Vet. App. at 314.

Evidence that was not of record at the time of the decision 
cannot be used to determine if CUE occurred. See Porter v. 
Brown, 5 Vet. App. 233 (1993).


Analysis
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).
Among other things, this law eliminates the concept of a 
well-grounded claim and supercedes the decision of the CAVC 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001).


VA has published new regulations, which implemented many of 
the provisions of the VCAA. See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  

However, given the nature of a claim to revise an earlier 
decision based upon CUE, VA has no further duty to notify the 
appellant of the evidence required to substantiate his appeal 
or to assist him in developing evidence since the evaluation 
of a CUE claim is based upon the record as it was constituted 
at the time of the decision as to which revision is sought.  
See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) 
holding, in order to constitute CUE, the alleged error must 
have been outcome determinative and the error must have been 
based upon the evidence of record at the time of the original 
decision.  See also Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (holding that the duties specified in the 
VCAA are not applicable to allegations of CUE in a prior 
Board decision).  The CAVC has affirmed d this principle in 
Juarez v. Principi, 16 Vet. App. 518, 520-521 (2002); Parker 
v. Principi, 15 Vet. App. 407, 412 (2002).

Regarding an earlier effective date on a basis other than 
CUE, the Board observes that the claim arose from a rating 
decision that granted the increased evaluation and the TDIU 
from May 2001.  The appeal was directed to the downstream 
issue of the effective date for increase.  

In such circumstances the VA General Counsel has concluded 
that under 38 U.S.C.A. § 5103(a), VA, upon receipt of a 
complete or substantially complete application, must notify 
the claimant of the information and evidence necessary to 
substantiate the claim for benefits.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

VA completed the essential development and procedural steps 
outlined in the VA General Counsel's precedent opinion long 
before the enactment of the VCAA and the rationale of the 
General Counsel's opinion is applicable here, where the 
downstream element of effective date of increase flowing from 
a decision granting the TDIU and a schedular increase that 
was fully developed at the time it was issued.  

Therefore, there is no further assistance required on VA's 
part to insure an informed decision.  As discussed below, the 
record does allow for a grant of the benefit sought in the 
claims for an earlier effective date for a grant of service 
connection and the initial evaluation.  It should also be 
noted from the argument presented that the question as to an 
earlier date is based upon information already on file.


Earlier Effective Date: PTSD Rating/TDIU

Regarding CUE, a final decision disallowing a claim may be 
revised based upon a showing of CUE in a prior decision by 
the Secretary or the Board pursuant to 38 U.S.C.A. §§ 5109A 
and 7111, or reopened based upon submission of new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  The Board 
notes that the review is limited to evidence of record at the 
time of the challenged RO decision as applied to the then-
extant provisions of law.  

In essence, the appellant argues that the RO committed CUE 
when it failed to grant a 70 percent evaluation in 1997 and 
1998 specifically, and by implication in December 1999.  
Initially, the Board believes it is important to recognize 
what constitutes CUE and what does not.  CUE is a very 
specific and rare kind of error of fact or of law that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  In essence it is undebatable error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied. 

Further, review for CUE in a prior RO decision must be based 
on the record and the law that existed when that decision was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  For example, changed diagnosis, failure to 
fulfill the duty to assist and a disagreement as to how the 
facts were weighed or evaluated are not examples of CUE.  Nor 
does CUE include the otherwise correct application of a 
statute or regulation where, subsequent to the RO decision, 
there has been a change in the interpretation of the statute 
or regulation.  "It must be remembered that clear and 
unmistakable error is a very specific and rare kind of 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

There is no argument that the veteran did not receive notice 
of the determinations and appeal rights as provided in the 
regulations in effect at that time of each of the above-
mentioned rating decisions.  He was issued correspondence 
regarding appeal rights that provided the essential elements 
of notice as contemplated in the regulations then in effect 
which are essentially the same as the current versions.  A 
notice of disagreement was necessary to begin the appeal 
process.  That element, at a minimum, not having been 
completed with respect to the pertinent decisions they became 
final.  


There are currently two statutorily authorized means to 
obtain reevaluation of a final VA benefit decision through 
CUE or submission of new and material evidence.  The Board 
observes that a nonstatutory means to obtain review of a 
previously denied claim previously existed through case law 
that held, in cases of "grave procedural error," RO or 
Board decisions are not final for purposes of direct appeal.  
See Simmons v. West, 14 Vet. App. 84, 91 (2000); Tetro v. 
Gober, 14 Vet. App. 100 (2000).  These cases relied on the 
holding of the Federal Circuit in Hayre v. West, 188 F.3d 
1327 (Fed.Cir. 1999).  However, the Hayre case has been 
overruled.  See Cook, supra.  Thus, that basis for vitiating 
finality no longer exists.  Nor does the Board need to 
discuss equitable tolling which is another potential means of 
obtaining such review as discussed in Bailey v. West, 160 
F.3d 1360 (Fed. Cir. 1998), as the facts do not warrant its 
application.

The representative places a substantial emphasis for CUE on 
the fact that VA clinical records existed but were not 
reviewed with the claims so as to be constructively before 
the RO.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
See also VAOPGCPREC 12-95.  Although such records would have 
an impact on the decision making process, it must be 
remembered that CUE demands evidence that leads to an 
undebatable outcome.  The RO did provide an earlier effective 
date for the 50 percent evaluation based on the holding in 
Bell upon the receipt of the VA clinical records dating from 
October 1996 which had not been considered previously.  

The rationale for the December 1997, January 1998 and 
December 1999 decisions has been reported previously.  
Clearly, the decisions were supported by and consistent with 
the evidence then of record.  This record was supplemented 
with contemporaneous VA clinical records but the complete 
record was not received and considered until after the 
October 2001 rating decision.  These records viewed 
objectively showed the veteran was employed regularly through 
1997, that he was able to attend school and work during 
treatment for PTSD and substance abuse disorders, and had 
essentially full-time employment from mid 1999 through early 
2001.  

It must not be overlooked that the veteran received a 
substantial amount of treatment for substance abuse disorders 
and that he was not service connected for alcohol abuse until 
the January 2004 rating decision.  This disability could not 
be considered in the determination of the level of disability 
from the service connected PTSD until service connection had 
been established.  See 38 C.F.R. § 4.14.  

Therefore, the RO on further review could have reasonably 
concluded there was no basis to compel a higher evaluation 
than 50 percent for PTSD or a TDIU in view of the record of 
treatment and the reports on the VA evaluations and 
collateral sources that it was arguably aware of.  The Board 
finds that the record did not provide undebatable evidence 
that the PTSD warranted a higher evaluation or rendered the 
veteran unemployable in light of the rating guidelines 
material that the RO was obligated to have been familiar 
with.  CUE requires a high standard of proof and the record 
did not compel a favorable determination without establishing 
the undebatable linkage between PTSD and substance abuse.  
The Board is unable to conclude that the record was 
undebatable on this point when the RO reviewed it in 1997 and 
thereafter.  

In summary, the facts as they were known to the RO lack 
evidence of an error such that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Further, the 
Board must advise the appellant that any argument based upon 
disagreement as to how the relevant facts were weighed or 
evaluated, that is, a "misinterpretation of facts," does 
not rise to the level of CUE as that term has come to be 
defined.  In essence, the thrust of the arguments has been 
directed to the interpretation of evidence and the record 
clearly permitted more than one permissible interpretation 
regarding the severity of PTSD.  

Overall, the Board finds that the criteria for CUE existing 
in the prior final RO decisions of December 1997, January 
1998 and December 1999 have not been met.  The rating scheme 
for PTSD changed prior to the claim for increase in September 
1997, but the RO grant of the 50 percent evaluation from 
October 1996 and contentions regarding CUE bring the former 
schedular criteria into this appeal.  



In any event, the record did not compel a different outcome 
under the criteria in effect prior to November 1996, and thus 
did not demand consideration of section 4.16(c), a provision 
removed with the issuance of the changed rating criteria.  
The decision turned on an evaluation of the evidence, and the 
evidence prior to November 1996 did not permit only one 
permissible interpretation as asserted by the appellant's 
attorney.

Therefore, the Board must find that the rating decisions at 
issue were in accord with acceptable rating judgment.  
Clearly, it was not shown that the evidence compelled the 70 
percent evaluation for PTSD or a TDIU as claimed.  See 
Bierman v. Brown, 6 Vet. App. 125, 131 (1994); Suttmann v. 
Brown, 5 Vet. App. 127, 133-34 (1993); Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  See also Baldwin v. West, 13 
Vet. App. 1 (1999). 

However, the Board feels it is obligated to review the 
effective date on a basis other than CUE.  The law and 
regulations governing the appropriate effective date for 
service connection are set out in 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400 and provide, generally, that the effective 
date for disability compensation based on service connection 
shall be the later of the date of claim or the date 
entitlement arose, or earlier than the date of claim based on 
an ascertainable increase if shown within a year of the 
application.  

Regarding the 70 percent evaluation for PTSD and entitlement 
to a TDIU, it is readily understandable from the record how 
the RO selected the May 22, 2001 effective date.  The record 
shows after 1999, no specific claim for increase was 
communicated to the RO formally until May 22, 2001, when 
correspondence referenced an intention to seek an increased 
evaluation for PTSD and a TDIU.  There is simply no pertinent 
communication earlier in the claims folder to establish a 
formal claim.  


The applicable law provides the effective date shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of claim.  The implementing 
regulation 38 C.F.R. § 3.400(0)(2) provides that the 
effective date shall be date of receipt of claim, date 
entitlement arose, whichever is later, unless the 
ascertainable increase is shown within one year of the claim.

It is provided under 38 C.F.R. § 3.155(a) that an informal 
claim may, in some circumstances, be considered to be the 
date of a claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992); 38 C.F.R. § 3.1(p).  The medical evidence referring 
to PTSD in the year prior to the May 2001 claim did contain 
objective medical evidence indicating that the veteran 
suffered from an appreciable increase as of March 2001.  He 
formally expressed the intent to claim for increase in May 
2001 1995 correspondence.  

The pertinent determination is when the application was 
received, and an informal claim does appear from the record 
to establish a pending claim prior to May 22, 2001.  Here a 
claim specifying a TDIU and an increase for PTSD was 
submitted within one year of the receipt of the VA clinical 
records beginning March 12, 2001.  Consequently, the record 
does allow for an earlier effective date for increase and a 
TDIU in this case.  The communication contemplated by 
38 C.F.R. §§ 3.157 and 3.160, the submission of records 
referring to increased symptoms of PTSD and job loss, was 
followed within two months by a formal claim that referred to 
those records.  

Therefore, the appropriate effective date for increased 
compensation to 70 percent and a TDIU should be March 12, 
2001, and compensation would be properly paid from the first 
of the following month.  38 U.S.C.A. § 5111(a)(d); 38 C.F.R. 
§ 3.157(b)(2).  VA clinical records existed and were received 
within a year of the application in 2001 so as to be 
constructively before the RO.  See Bell supra and VAOPGCPREC 
12-95. ("However, it should be borne in mind that such 
records may themselves constitute informal claims, which can 
have implications for the effective dates of resulting 
awards.").  Thus, the veteran should receive an effective 
date of March 12, 2001, which represents a liberal 
application of the law to the facts of his case. 


ORDER

Entitlement to an effective date, for a 70 percent evaluation 
for PTSD and a TDIU, retroactive to March 12, 2001, is 
granted subject to the regulations governing the payment of 
monetary awards.  The appeal is granted to this extent only. 

CUE in prior rating decisions not having been established, an 
effective date, prior to March 12, 2001 for assignment of an 
increased evaluation of 70 percent evaluation for PTSD and a 
TDIU is denied. 



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


